Appeal by defendant from (1) a judgment of the Supreme Court, Queens County (Dufficy, J.), rendered January 19, 1988, convicting him of burglary in the second degree, attempted robbery in the first degree, and assault in the third degree under indictment No. 4712/86, upon a jury verdict, and imposing sentence, and (2) a judgment of the same court, also rendered January 19, 1988, convicting him of attempted robbery in the second degree under indictment No. 4781/86, upon his plea of guilty, and imposing sentence.
Ordered that the appeal from the judgment rendered under indictment No. 4781/86 is dismissed as abandoned; and it is further,
Ordered that the judgment rendered under indictment No. 4712/86 is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]). Mangano, J. P., Bracken, Hooper and Sullivan, JJ., concur.